IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50413
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

FRANKLIN ROLLIN JOHNSTON, also known
as Johnny Johnston; JERRY LYNN WILKINS,
BILLY MACK O’NEILL, also known as
BILL O’NEILL,

                                           Defendants-Appellants.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CR-154
                         - - - - - - - - - -
                             June 3, 1997
Before DAVIS, EMILIA M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Lynn Wilkins and Franklin Rollin Johnston appeal the

district court’s denial of their motions to dismiss the

indictment on grounds of double jeopardy.     We AFFIRM.   See United

States v. Singleton, 16 F.3d 1419, 1422 (5th Cir. 1994).

     AFFIRMED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.